DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes a “power unit”.  There is no expressed nexus between the power unit and any other element of the claim.  In other words the power unit exist but there is no claimed connection to any other part of the claim.  Correction is required.  All claims dependent on claim 1 are being examined with the understanding that failure to address this rejection will also impact those claims if it is not addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No 9643789 to Teichrob et al., hereinafter, “Teichrob” in view of U.S. Pub. No. 2013/0233682 to hereinafter, “Werlinger”.
With respect to claim 1, Teichrob discloses a device for conveying a solid material into a radially-arranged stockpile, comprising:
a trailer chassis (see numeral 150 in Fig. 1D and col. 6, line 63), 
having, at a first end thereof, at least one wheeled axle 

    PNG
    media_image1.png
    326
    596
    media_image1.png
    Greyscale
and,
at a second end thereof (see same structure in Fig. 1B), 
a turret (see numeral 135 in Fig. 1C and col. 5, line 36), arranged near the first end of the chassis on a top surface thereof for rotation about an axis normal thereto;
a stacking conveyor, having a first end thereof fixedly mounted to the turret near the first end of the chassis (col. 9, lines 32-37);
    PNG
    media_image2.png
    396
    1139
    media_image2.png
    Greyscale

a power unit for generating electrical and hydraulic power (col. 5, lines 57-61); and 
a feed system (see numeral 110 in Figs. 1A to 1D and col. 5, line 14)
mounted to the chassis (see image supra for mounted to the chassis) and 

to receive the solid material at the second end and 
transport the solid material to the stacking conveyor

    PNG
    media_image3.png
    396
    901
    media_image3.png
    Greyscale



Teichrob does not disclose means provided for attaching the chassis to a tractor in a mobile condition and for fixed mounting in an operational condition.  Werlinger teaches means provided for attaching the chassis to a tractor in a mobile condition and for fixed mounting in an operational condition (tow hitch used on trailers for transport is well known see paragraph [0019], last sentence).  It would have been obvious for one having ordinary skill in the art to combine the disclosure of Teichrob with the teachings of Werlinger to be able to bring the conveyors to distant worksites.

With respect to claim 3, Teichrob discloses the axis of rotation of the turret is centered above the at least one wheeled axle and the first end of the stacking conveyor is located along the axis of rotation (see annotated illustration below).


    PNG
    media_image4.png
    725
    1035
    media_image4.png
    Greyscale


With respect to claims 4 and 10, Teichrob discloses
the feed system comprises a feed hopper, 
a first feed conveyor and 
a second feed conveyor;
wherein solid material is loaded and stored in the feed hopper, 
moved from the feed hopper to the second feed conveyor by the first feed conveyor and 
moved to the first end of the stacking conveyor by the second feed conveyor. (see annotated illustration below)

    PNG
    media_image5.png
    811
    1006
    media_image5.png
    Greyscale



With respect to claims 7, 14 and 15, regarding claims 7 and 15, Teichrob and Werlinger disclose all the claim language but not yet discussed is the stacking conveyor comprises a telescoping arm having a first portion and a second portion, such that the second portion is movable between a withdrawn position inside the first portion and an extended position outside of the first portion. 
Regarding claim 14, Teichrob, Werlinger and Bernard disclose all the claim language but not yet discussed is the stacking conveyor comprises a telescoping arm 
Teichrob teaches the stacking conveyor (120) comprises a telescoping arm having a first portion and a second portion, such that the second portion is movable between a withdrawn position inside the first portion and an extended position outside of the first portion. (See numerals 126, 127 and col. 7, lines 11-21).

Claims 8, 16 and 17 are is rejected under 35 U.S.C. 103 as being unpatentable over Teichrob and Werlinger applied to claims 8 and 17 and Teichrob, Werlinger and Bernard as applied to claim 16, and further in view of U.S. Pub. No. 20200010006 to Wilson.
With respect to claim 8 and 17, Teichrob and Werlinger disclose all the claim language but do not disclose the power unit is a diesel generator.  With respect to claim 16, Teichrob, Werlinger and Bernard disclose all the claim language but do not disclose the power unit is a diesel generator.
Wilson teaches the use of a diesel generator (see Wilson claim 8).  It would have been obvious at the time of filing to combine the teaching of Wilson with the disclosure of Teichrob and Werlinger to provide a cost efficient fuel to run the device.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teichrob and Werlinger as applied to claims 4 and 10, respectively as set out above, and further in view of U.S. Pat. No. 6782993 to Bernard et al., hereinafter, “Bernard”.
With respect to claims 5 and 11, Teichrob and Werlinger disclose all the claim language regarding claim 5 and Teichrob, Werlinger and Wilson disclose all the claim language regarding claim 11, but they do not disclose the second feed conveyor is an articulated conveyor.
Bernard teaches the use of articulated conveyors (see col. 1, lines 18-30).  It would have be obvious at the time of filing to combine the teachings of Bernard with the disclosures of Teichrob, Werlinger and Wilson to compactly store and transport conveyors.

Claims 6, 12  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Teichrob and Werlinger as applied to claim 1 and Teichrob Werlinger and Bernard as applied to claim 11, respectively, as set out above, and further in view of U.S. Pub. No. 2011/0132719 to Tebbe et al., hereinafter, “Tebbe”.
With respect to claims 6, 12 and 13, Teichrob and Werlinger with respect to claims 6 and 13, and Teichrob, Werlinger and Bernard with respect to claim 12, disclose all the claim language but do not disclose the power unit is mounted to the chassis between the feed system and the stacking conveyor.
Tebbe teaches the power unit is mounted to the chassis between the feed system and the stacking conveyor ([see [0054], fifth sentence.  The actual location is a design choice and Tebbe teaches mounting on a chassis).  It would have obvious to one having ordinary skill in the art to combine the disclosures of Teichrob and Werlinger with respect to claim 6 and the disclosures of Teichrob, Werlinger and Bernard with respect to claim 10, with Tebbe to balance weight and power distribution.

Allowable Subject Matter
Claim 9 is allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose a method for radially arranging a stockpile that consist of the steps of utilizing a telescoping conveyor, coupled with a feeder system, wherein the telescoping conveyor is atop a turret, rotating the turret without moving the chassis, the chassis being a mobile chassis configured for fixed operation that attaches to a truck, and establishing at least a first and secondary stockpile.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Nos. 9783093, Re45867 and U.S. Pub. No. 20200010006.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651